
	
		I
		112th CONGRESS
		2d Session
		H. R. 5608
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain bamboo
		  kitchen devices.
	
	
		1.Certain bamboo kitchen
			 devices
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Forks, spoons, spatulas, turners and scrapers designed for use
						with stovetop cookwear (provided for in subheading 4419.00.40 or 4419.00.80),
						the foregoing made entirely of bambooFreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
